Citation Nr: 1204794	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for breast cancer status post mastectomy.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for depression with mental anguish secondary to mastectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to March 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran experiences additionally disability related to breast cancer status post mastectomy was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

2.  The evidence of record does not show that the Veteran experiences depression with mental anguish secondary to mastectomy as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that any such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for breast cancer status post mastectomy have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for depression with mental anguish secondary to mastectomy have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2006 letter advised the Veteran of the necessary elements of the notice requirements.  Dingess/Hartman, 19 Vet. App. at 486; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, including the opportunity to present pertinent evidence. Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, a VA medical opinion was obtained in conjunction with the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R § 3.159(c)(4).  The Board finds that the VA medical opinion was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA physician in this case did not specifically state that the Veteran's claims file was reviewed, the examination report reflected that the Veteran's medical records were reviewed, as they were specifically cited to by the physician in the report.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for her currently diagnosed breast cancer status post mastectomy, under the provisions of 38 U.S.C.A. § 1151, due to the failure of VA medical personnel to provide a timely diagnosis.  She also contends that compensation for depression with mental anguish is warranted under the provisions of 38 U.S.C.A. § 1151 due to mastectomy on a secondary basis.

A July 2001 VA bilateral mammogram screening report noted the following impressions:

1) Baseline mammograms; 2) at least three groups of microcalcifications are seen in the left upper mid lateral breast, most likely from benign calcifications.  However, two groups of these calcifications show some amount of pleomorphism and further evaluation by spot compression magnification view for these groups of calcifications in four to six months is recommended; and 3) this is a bi-pad category 3, probably benign findings, with the recommendation of a follow-up spot compression magnification views. 

A July 2001 VA treatment report stated that following the mammogram reporting "left upper mid lateral breast with pleomorphic microcalcifications, most likely [benign]," follow-up spot compression magnification views were recommended, ordered and scheduled for the following month.

Follow-up spot compression magnification views of the left breast calcifications were performed in February 2002.  It was noted that there were scattered calcifications throughout the left breast, which were smooth and punctuated with "some amount" of pleomorphism.  The report stated that these calcifications were unchanged in appearance, with no clustering of these calcifications or increased in the number or size since the previous examination and favored a benign etiology.  The impression was benign findings.

A March 2002 VA treatment report noted that a February 2002 follow-up left mammogram was benign and that yearly mammogram was recommended.  It was noted that another bilateral screening was due in July 2002.

VA treatment records dated through June 2004 is of record; however, there is no further reference as to any additional VA mammograms.

A July 2005 private treatment report stated that bilateral screening mammograms were obtained and compared to the July 2001 VA mammogram.  It was noted that there were multiple scattered calcifications regionally located in the left upper breast with asymmetric morphology, which had increased in the interval since the prior comparison study.  Additional magnification compression views were recommended for further evaluation.

In August 2005, additional mammograms were obtained at a private facility.  The private physician stated that these images confirmed the presence of increasing groupings of indeterminate microcalcifications in the central and lateral left breast.  It was noted that many of the calcifications were present on the previous study dating back to 2001 without change; however that there were new and/or increasing microcalcifications grouped in the central and anterolateral aspect of the left breast.  The impression was "three separate groupings of new and/or increasing indeterminate microcalcifications in the central and lateral left breast.  Correlation with stereotactic biopsy of these three separate grouping of calcifications would be recommended for further evaluation."

In September 2005, following the abnormal mammograms, the Veteran was referred for a percutaneous sterotactic biopsy of the three areas of calcification in the left breast.  The pathology report revealed two biopsied areas to contain lobular carcinoma in situ and atypical lobular hyperplasia, and a surgical consultation was recommended.

A November 2005 private surgical report stated that the Veteran underwent a bilateral mastectomy.  The report noted that bilateral mastectomies were performed along with sentinel lymph node mapping and immediate placement of bilateral tissue expanders.  

Private treatment reports dated from November 2005 to July 2006 reflect that the Veteran also underwent procedures for reconstruction of the breasts, with placement of bilateral implants.

A VA medical opinion was obtained in May 2009.  The VA physician noted that the Veteran had a mammogram at VA in July 2001, which showed microcalcifications in the left breast.  A repeat mammogram was performed six months later; however, there had been no changes in findings.  The Veteran was advised to have annual mammograms.  The physician further noted that the Veteran's next mammogram was in 2005 at a private medical facility, which was followed by another detailed mammogram and left breast biopsy, at which time the Veteran was found to have intraductal and intralobular carcinoma.  The VA physician opined that VA was not guilty of negligence, error in judgment, or similar instance of fault as the VA did not fail to timely diagnose the Veteran's breast cancer.

While the evidence shows that the Veteran has current diagnosis of breast cancer status post mastectomy, there is no evidence that there is additional disability related to breast cancer as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.

The Veteran claims that her breast cancer was diagnosed by a private physician after VA made a diagnosis that she was free of breast cancer.  However, the Board finds that a review of the timeline does not support a finding that there was a delay in diagnosis.  The record shows that following the July 2001 VA mammogram revealing microcalcifications in the left breast, VA performed a repeat mammogram for spot compression magnification views in February 2002; however, the results were benign.  After passage of three years, the July 2005 private mammogram report stated that there were multiple scattered calcifications, which had increased in the interval since the July 2001 VA comparison study.  The August 2005 private mammogram report specifically noted that many of the calcifications were present on the previous study dating back to 2001 without change.  However, there were new and/or increasing microcalcifications grouped in the central and anterolateral aspect of the left breast.  Although annual mammograms were recommended by VA, the record does not indicate, and the Veteran does not claim, that she had any additional mammograms or other diagnostic tests for breast cancer subsequent to the July 2001 and February 2002 VA mammograms prior to 2005.

The Veteran asserts that a delay of diagnosis of breast cancer by VA caused additional disability, and that she had breast cancer earlier than July 2005 but was misdiagnosed.  The Board finds that the Veteran's statements in this regard are not competent evidence on whether there was a delay of diagnosis or a misdiagnosis of breast cancer.  Medical diagnosis and causation of a complex medical condition, such as cancer, is not a simple question that can be determined based on mere personal observation by a lay person, but involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that she currently experiences additional disability related to breast cancer as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Furthermore, the only medical evidence of record which discusses whether the Veteran's medical treatment was deficient in any manner is the May 2009 medical opinion.  This physician concluded that VA was not guilty of negligence, error in judgment, or similar instance of fault.  The physician noted that although the Veteran's July 2001 VA mammogram demonstrated microcalcifications in the left breast, after a repeat mammogram in February 2002, there were no findings indicative of breast cancer.  The current diagnosis of breast cancer was not made until the Veteran had an abnormal mammogram at a private facility in July 2005.  Based on the foregoing, the physician concluded that VA did not fail to timely diagnose the Veteran's breast cancer.  The Board assigns significant probative value to the May 2009 VA medical opinion.  Here, the opinion is supported by a rationale based on review of the claims folder and the physician's medical training and knowledge.  Therefore, the medical evidence has significant probative value.  

The Veteran contends that she experiences depression with mental anguish secondary to mastectomy.  Disability compensation may be paid for disability that is proximately due to or the result of a disability for which compensation is payable under 38 U.S.C.A. § 1151.  62 Fed. Reg. 15,566 (1997); VAOPGCPREC 8-97 (February 11, 1997).  However, the medical evidence of record does not show a current diagnosis of depression.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, based on the decision above denying compensation under 38 U.S.C.A. § 1151 for the Veteran's breast cancer status post mastectomy, the Veteran's claim for compensation for depression with mental anguish on a secondary basis must also be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experiences additional disability related to breast cancer status post mastectomy or depression with mental anguish secondary to mastectomy, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that such disability was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Compensation under 38 U.S.C.A. § 1151 for breast cancer status post mastectomy is denied.

Compensation under 38 U.S.C.A. § 1151 for depression with mental anguish secondary to mastectomy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


